TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 17, 2021



                                       NO. 03-19-00409-CV


                      Lisa Ann Hoffman and David Hoffman, Appellants

                                                  v.

        Cecilia Mena, Sheila L. Adams, and JP Morgan Chase Bank, N.A., Appellees




     APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 16, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment but that there was error requiring correction.          Therefore, the Court

modifies the trial court’s judgment to reflect that the award amount for costs and attorney’s fees

shall be $13,599.10 instead of $15,415.00. The Court affirms the judgment as modified. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.